ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_10_FR.txt. OPINION DISSIDENTE DE M. LACHS

< Traduction]

Un désaccord a surgi au sujet de la délimitation du plateau continental
de la mer du Nord entre la République fédérale d'Allemagne et le Roy-
aume des Pays-Bas. Les deux Etats ne sont parvenus à un accord qu’en
ce qui concerne la délimitation du plateau continental côtier et ils ont
conclu une convention à ce sujet le 1°" décembre 1964. Mais ils n’ont pu
s’entendre sur le prolongement de la ligne de délimitation, les négociations
entamées à cette fin ayant échoué.

Le Royaume du Danemark et la République fédérale se sont trouvés
dans une situation analogue. Ces deux Etats ont également conclu, le
9 juin 1965, une convention relative à la délimitation du plateau con-
tinental côtier. La question du prolongement de cette ligne de délimita-
tion n’a pas été réglée, les négociations entreprises à cette fin s'étant
soldées par un échec.

Ainsi des divergences importantes subsistent en la matière et, pour les
résoudre, les trois Etats ont demandé à la Cour, dans deux compromis,
de dire « quels sont les principes et les règles du droit international ap-
plicables à la délimitation entre les Parties des zones du plateau con-
tinental de la mer du Nord relevant de chacune d’elles, au-delà de la
ligne de délimitation partielle» déterminée par les conventions du
1° décembre 1964 et du 9 juin 1965 respectivement. D’autre part, ils
ont déclaré qu'ils délimiteront le plateau continental « par voie d’accord
conclu conformément a la décision demandée a la Cour internationale
de Justice» (art. 1, par. 2, des deux compromis).

I

D’aprés ces demandes, il est évident que la Cour est appelée a trancher
un point de droit. Jusque-là sa tâche est claire. Pour s’en acquitter, la
Cour a le choix entre deux méthodes: elle peut soit étudier directement
la question du droit «applicable» «entre les Parties », soit rechercher,
d’une façon générale, s’il existe des «principes et des règles du droit
international » à ce sujet et, dans l’affirmative, se prononcer sur leur ap-
plicabilité aux affaires dont elle est saisie.

La deuxième méthode semble justifiée lorsque le droit est d’origine
très récente et qu’il peut exister des doutes quant au statut réel d’un
principe ou d’une règle. Or telle est la situation en l'espèce.

La nécessité d’une réglementation juridique en matière d’exploration

219
PLATEAU CONTINENTAL (OP. DISS. LACHS) 219

et d’exploitation du plateau continental ne s’est imposée que récemment
à la suite des énormes progrès de la technique qui ont rendu accessibles
à l’homme nombre des trésors si jalousement gardés par la nature. Le
droit relatif au plateau continental est ainsi l’un des chapitres les plus
nouveaux du droit international.

Pour analyser les problèmes en jeu, il faut partir de la Convention
de Genève de 1958 sur le plateau continental. La question de l’applicabi-
lité de la Convention, en particulier de l’applicabilité du paragraphe 2
de son article 6, qui a trait à la délimitation du plateau continental ad-
jacent aux territoires de deux Etats limitrophes, a dominé toute l'affaire,
que ce soit dans la procédure écrite ou dans la procédure orale. Il semble
donc logique d'examiner cette question en premier, d’autant que la
nécessité de rechercher des solutions en dehors du paragraphe 2 de
l’article 6 ou en dehors de la Convention dans son ensemble ne se présen-
tera que si l’on répond par la négative à la question de l’applicabilité.

Le contenu et le sens du paragraphe 2 de l’article 6 sont déterminés par
les rapports qui existent entre ses trois éléments: accord - équidistance -
circonstances spéciales, éléments que l’on examinera successivement:

a) Le paragraphe en question stipule que c’est en priorité par voie
d’accord que la délimitation doit être déterminée. Cela ne signifie pas,
cependant, qu’il impose une obligation dépassant celle de négocier, qui
est énoncée dans d’autres instruments et qui constitue comme chacun
sait un des principes généraux du droit international contemporain.
Cette disposition ne peut donc être interprétée comme imposant une
obligation absolue d’aboutir à un accord, mais plutôt comme mettant
en relief l'obligation de déployer tous les efforts possibles en ce sens: les
parties doivent s’efforcer de résoudre leurs différends autour d’une table
de conférence.

Il est donc essentiel qu’elles ouvrent des négociations. Le contenu de
Paccord est laissé à leur discrétion; elles sont parfaitement libres d’en
déterminer le fondement et les éléments constitutifs. Elles peuvent con-
venir d'appliquer l’un des deux autres éléments de l’article 6, ou trouver
une autre base pour déterminer la limite. Dans ce domaine, le droit ne
leur impose aucune restriction, si ce n’est celles qui sont de l’essence de
toute négociation; autrement dit, tout ce qui est exigé, c’est que les négo-
ciations soient menées de bonne foi. Les parties sont donc libres à l’inté-
rieur des limites générales qu’impose le droit.

5} Le deuxième élément du paragraphe 2 de l’article 6 est celui de
Véquidistance. On a utilisé dans ce paragraphe les mots «est déterminée
par » à propos de l’accord entre les parties, et «s’opère par » s'agissant de
l'application du principe de l’équidistance «à défaut d’accord» [en
anglais: «shall be determined » dans les deux cas]. Il est évident que l’ex-
pression « à défaut d’accord » recouvre deux situations: échec des négocia-
tions ou absence de négociations. En effet, on peut même fort bien ima-
giner que deux Etats voisins puissent ne pas entamer de négociations, par

220

 
PLATEAU CONTINENTAL (OP. DISS. LACHS) 220

suite de raisons impérieuses qui empêchent l’un et l’autre, ou encore l’un
ou l’autre de le faire. La limite devra-t-elle en pareil cas rester incertaine,
avec tous les inconvénients, ou même les risques, que cela comporte?
On ne peut trouver aucun fondement juridique à pareille conclusion.
L’équidistance est aussi applicable s’il n’y a pas de «circonstances spécia-
les » qui justifient une autre solution.

Tous les doutes concernant la portée véritable de la notion d’équi-
distance devraient être dissipés non seulement par le texte, mais aussi
par la discussion qui a eu lieu au sein de la Commission du droit inter-
national. Lorsque le rapporteur spécial a proposé d’ajouter les mots
«en règle générale », un des membres de la Commission (Lauterpacht)
s’est élevé contre l’adjonction de ces mots en déclarant: «on peut soutenir
non sans quelque apparence de raison qu'ils retirent tout caractère juri-
dique à la disposition ». Il a fait valoir qu’« aucun juge, aucun arbitre ne
pourrait interpréter un texte ainsi rédigé parce qu'une partie a un diffé-
rend pourrait toujours soutenir que son cas ne rentre pas dans la règle
générale et constitue une exception ». C’est alors que les mots «à moins
que des circonstances spéciales ne justifient une autre délimitation» ont
été introduits. Ils étaient liés à la suppression des mots «en règle générale ».
Le président a bien mis les choses au point en précisant à propos de cette
modification qu'elle «insiste sur les exceptions plutôt que sur la règle
même » (Yearbook de la Commission du droit international, 1953, vol. J,
p. 128, 131, 133). L’intention des rédacteurs est encore élucidée par le
commentaire de la Commission du droit international:

«La règle ainsi proposée peut être modifiée par accord entre les
parties. Au surplus si ... les limites sont déterminées, en général,
par la règle de l’équidistance, des modifications peuvent être appor-
tées à cette règle lorsque des circonstances spéciales justifient le
tracé d’une autre limite.» (Yearbook de la Commission du droit
international, 1953, vol. IT, p. 216, par. 82.) [Texte français dans: Rap-
port de la Commission du droit international, 1953, par. 82, p. 16.]

La décision prise à la conférence de Genève est fondée sur les con-
clusions de la Commission du droit international. Le rejet de Pamende-
ment du Venezuela («la délimitation du plateau continental entre ces
Etats est déterminée par accord entre ces Etats ou par les autres moyens
admis en droit international») montre que les Etats étaient résolus à
accepter une règle claire et définitive qui ne laisserait place à aucune in-
certitude à ce sujet. L’idée de base du texte qui allait devenir l’article 6
de la Convention n’en a aucunement été atteinte.

c) Logiquement, je devrais traiter à présent du troisième élément du
paragraphe 2 de l’article 6, à savoir les «circonstances spéciales ». Cepen-
dant, comme il s’agit d'une exception à la règle générale, j’examinerai
la question de son applicabilité à un stade ultérieur.

Ed

221
PLATEAU CONTINENTAL (OP. DISS. LACHS) 221

Ces explications me paraissent aller au fond du problème. Elles ont
pour but, comme on l’a indiqué plus haut, de mettre en lumière la portée
véritable de la notion d’équidistance dans le cadre de l’article 6, en
plaçant cet article sous son vrai jour et en précisant ses rapports exacts
avec les articles | et 2 de la Convention.

En effet, «dans le cas où un même plateau continental est adjacent
aux territoires de deux Etats limitrophes », c’est-à-dire lorsque se pose
un problème de délimitation, l’exercice des droits définis à l’article 2
est conditionné {sinon entièrement, en tout cas dans une certaine mesure)
par l'application du paragraphe 2 de l’article 6. On peut donc considérer
que ce paragraphe énonce les règles relatives à l'application de l’article 2
dans des circonstances particulières. Dans cette mesure, il a inévitable-
ment une incidence sur l’article 2.

Ayant ainsi analysé ce qui me paraît être la signification et la portée
véritables de la notion d’équidistance, je n’ai pas l’intention d’insister
sur ses vertus ou ses avantages. Il suffira de dire qu’elle est pratique et
concrète. Elle peut donc être considérée comme une règle, et c’est ainsi
que je la qualifierai désormais. On a admis qu'aucun autre principe ni
aucune autre règle n’offrait la même facilité et la même commodité d’ap-
plication, ni la même certitude dans les résultats. A ce stade, j’ajouterai
simplement que, du fait de l’entrée en vigueur de la Convention sur le
plateau continental, la règle de l’équidistance est devenue partie inté-
grante du droit conventionnel en la matière.

Il

Sur les trois Etats Parties aux présentes affaires, deux seulement
(le Royaume du Danemark et le Royaume des Pays-Bas) sont parties à la
Convention. La République fédérale ne l'ayant pas ratifiée, la Convention
ne la lie pas contractuellement. D'ailleurs, nul n’a prétendu que cela fût
le cas.

Par conséquent, la question qui se pose est celle de savoir si les règles
énoncées au paragraphe 2 de l'article 6 de la Convention de Genève de
1958 sur le plateau continental ont acquis une portée plus large les ren-
dant applicables à des Etats non parties à la Convention, et si, en parti-
culier, elles étaient susceptibles de devenir, et sont en fait devenues,
partie intégrante du droit international général.

Ces deux thèses ont été soutenues, et les deux se sont vu opposer des
dénégations. A l’appui de ces dénégations, l’on a invoqué l'historique
de l’article en question. On a insisté particulièrement, à cet égard, sur les
hésitations qui ont accompagné l'adoption de la règle de l’équidistance,
sur le fait que d’autres solutions ont été envisagées, et sur le fait que la
règle de l’équidistance n’a été adoptée qu’à un stade ultérieur en vertu
de considérations non juridiques.

222
PLATEAU CONTINENTAL (OP. DISS. LACHS) 222

Ces faits, pour véridiques qu’ils puissent étre, ne sont pas concluants.
Ils ne rendent compte que partiellement de la genèse, évoquée ci-dessus,
du paragraphe 2 de Particle 6. Certes, des doutes et des hésitations se sont
manifestés, mais ne pourrait-on en dire autant de bien des règles de droit
nouvelles? Même dans le domaine scientifique, une expérience réussie
est souvent accueillie avec scepticisme. Certaines lois de la nature, par-
faitement évidentes aujourd’hui, ont été d’abord qualifiées d’hérésie.
A plus forte raison en va-t-il ainsi de lois d’origine humaine, en particulier
lorsqu'il s’agit de la naissance d’un chapitre nouveau du droit.

Il est tout à l’honneur de la Commission du droit international de
s'être penchée aussi longuement sur les problèmes que posait l’article 6
avant d’en adopter le texte définitif, cependant qu'elle sollicitait et rece-
vait les observations des gouvernements. En fait, il a fallu trois ans (de
1953 à 1956) pour mettre le texte au point et le présenter à l’Assemblée
générale des Nations Unies. Il a passé par tous les stades prévus dans le
statut de la Commission du droit international pour ses travaux visant
à mettre en œuvre l’article 13, paragraphe 1 a), de la Charte. A la con-
férence de Genève même, ce texte a fait l’objet de nouvelles discussions,
avant que la Convention ne soit finalement votée.

Même si l’on admet que le comité d’experts, qui est à l’origine de la
règle de l’équidistance, s’est inspiré de considérations d'opportunité
pratique et de cartographie, cela n’ôte rien a la validité juridique de cette
règle. Il existe des dizaines de règles de droit dans la formation desquelles
des facteurs non juridiques ont joué un rôle important. Lorsque le droit
se heurte à des faits imposés par la nature ou la technique, les solutions
qu’il propose doivent répondre à des critères qui en procèdent. Car le
droit est destiné à résoudre les problèmes posés par ces faits et c’est en
cela que le lien entre le droit et les réalités de la vie est manifeste. Ce n’est
pas la théorie juridique qui offre une réponse à ces problèmes; elle ne fait
que choisir et adapter celle qui sert le mieux ses fins et l’intégrer dans le
cadre du droit. C’est ainsi, par exemple, que le medium filum aquae a été
accepté comme règle de délimitation pour les fleuves non navigables,
et la règle du «thalweg » pour les fleuves navigables séparant deux Etats.
C’est également la géographie qui est à la base des règles concernant les
baies (art. 7, par. 2, de la convention sur la mer territoriale). On pourrait
citer encore bien des exemples tirés d’autres domaines du droit inter-
national.

Le fait d’avoir prévu l’obligation primordiale de déterminer la délimi-
tation par voie d’accord ne saurait davantage jeter un doute sur le carac-
tère de la disposition en question. Il est exact que, le plus souvent, ce
principe général du droit international n'est pas énoncé. On trouve
cependant une stipulation analogue dans le projet de convention sur la
navigation des fleuves internationaux, établi il y a quatre-vingt-dix ans:
«A moins de stipulations contraires, la frontière des Etats séparés par
un fleuve est marquée par le thalweg, c’est-à-dire par la ligne médiane du
chenal. » (Engelhardt, Du régime conventionnel des fleuves internationaux,

223
PLATEAU CONTINENTAL (OP. DISS, LACHS) 223

Paris, 1879, p. 228.) Mentionnons aussi à cet égard les dispositions de
Particle 12 de la convention de Genéve sur la mer territoriale et la zone
contigué.

On a dit également que la faculté d’apporter des réserves à l’article 6,
prévue au paragraphe 1 de l’article 12 de la Convention, sans empêcher
la règle de l'équidistance de devenir du droit général, crée des difficultés
considérables à cet égard. Nous touchons là à l’essence même de l’ins-
titution des réserves. I] ne fait guère de doute que la naissance et l’évolu-
tion de cette institution ont été étroitement liées au changement inter-
venu dans le processus d'élaboration des traités multilatéraux, c’est-a-
dire au remplacement de la règle de l'unanimité par la règle de la majorité
dans les conférences internationales.

Cette nouvelle institution, qui reflétait une tendance historique nou-
velle vers une coopération et un rapprochement accrus entre les Etats,
visait à permettre au plus grand nombre possible d’Etats de devenir
parties à des traités. Cependant, les réserves ne devaient pas avoir pour
but de porter atteinte à des principes et des règles existants et bien
établis du droit international ou de faire échec à l’objet du traité en cause.
Elles ne pouvaient donc impliquer un droit illimité d’exclure ou de mo-
difier des dispositions essentielles de ce traité. Si cela avait été le cas,
Join de servir la cause de la coopération internationale, la nouvelle ins-
titution y aurait mis obstacle en réduisant certains traités à des actes de
pure forme.

Tel était d’ailleurs l’avis de la Cour actuelle lorsqu'elle a déclaré:
« l'objet et le but de [la Convention] assignent [ainsi] des limites tant à la
liberté d'apporter des réserves qu’à celle d’y objecter » (Réserves à la
convention pour la prévention et la répression du crime de génocide, avis
consultatif, C.J. Recueil 1951, p. 24).

Ces considérations s'appliquent à tous les traités multilatéraux, et la
Convention sur le plateau continental ne fait pas exception. Il convient
de relever tout particulièrement, à cet égard, le fait qu’elle renferme des
éléments de codification et des éléments de développement progressif
du droit international, qui sont intimement liés.

Pour ce qui est du paragraphe 2 de l’article 6, le droit de formuler des
réserves dépend des trois éléments qui le composent. Tout d’abord,
une réserve peut-elle être faite à la disposition selon laquelle fa limite du
plateau continental «est déterminée par accord » entre les Etats intéressés?
Un Etat peut-il se dégager de l'obligation de rechercher un accord?
Evidemment non, car cette disposition, ainsi qu’on l’a vu plus haut, doit
être interprétée comme l'application ad casum d’une obligation générale
des Etats.

La réserve peut-elle s'appliquer au reste du paragraphe? Devant une
situation spéciale, un Etat peut prétendre que, dans la relation entre la règle
(ligne d’équidistance) et l’exception (circonstances spéciales), cette der-
nière doit l'emporter. Un Etat peut aussi, en formulant une réserve, viser
à exclure les «circonstances spéciales » et se déclarer ainsi opposé à toute

224
PLATEAU CONTINENTAL (OP. DISS. LACHS) 224

exception à la règle. On ne saurait fournir de meilleure preuve que la
pratique des Etats pour démontrer que les possibilités de réserves se
limitent à ces deux hypothèses. Tel était bien d’ailleurs l’objet des réserves
faites par le Venezuela et la France d’une part (la réserve formulée par
l'Iran traduit une conception particulière des «circonstances spéciales »),
et par la Yougoslavie d’autre part, la réserve de cette dernière indiquant
le désir de renforcer la règle en excluant toute exception. (Même dans ce
cas, cependant, la portée des réserves n’est pas illimitée, comme en
témoignent les objections qui ont été faites à certaines d’entre elles.)

Ces considérations permettent de conclure qu’en raison de sa sub-
stance même, le paragraphe 2 de l’article 6 n’est pas susceptible de
réserves visant «à exclure ... l’effet juridique» de ses dispositions;
seules sont admissibles celles qui pourraient « modifier » cet effet juridique
(projet d'articles sur le droit des traités, art. 2).

Le droit de faire des réserves à l’article 6 ne pouvait avoir pour but de
donner aux parties à la Convention une liberté d’action illimitée, ce qui
aurait 6té toute efficacité à l’article et aurait évidemment entraîné une
grave lacune dans la Convention.

Cela se trouve confirmé par la pratique, qui s’étend sur une période de
dix ans.

Cette pratique:

a) constitute un élément de preuve important pour l'interprétation de la
faculté de faire des réserves à l’article 6;

b) montre que les dispositions de l’article 6 ont été généralement accep-
tées sans réserve par les parties à la Convention.

D'un point de vue plus général, on constate que les réserves apportées
à diverses conventions normatives ou de codification importantes n’ont
pas empêché leurs dispositions d’être généralement acceptées comme
étant le droit. Cinq Etats ont fait des réserves à la quatrième convention
de La Haye (1907), et pourtant les principes qu’elle énonce sont devenus,
avec le temps, partie intégrante du droit international général s’imposant
à tous les Etats.

La convention de Genève sur la haute mer fournit un autre exemple
en ce sens. Elle ne contient aucune disposition autorisant expressément
les réserves, mais elle n’en renferme non plus aucune qui les interdise,
à la différence de la convention relative à l’esclavage en date du 7 sep-
tembre 1956 (art. 9). D’ailleurs, elle a fait l’objet de plus de réserves que
la Convention sur le plateau continental. Or, la convention de Genève
sur la haute mer est de toute évidence un instrument de codification par
excellence: son préambule commence par les mots «désireux de codifier
les règles » et précise que les dispositions qui y sont contenues «sont pour
l'essentiel déclaratoires de principes établis du droit international ».

La convention concernant certaines questions relatives aux conflits de
lois sur la nationalité, signée à La Haye le 12 avril 1930 (Société des
Nations, Recueil des traités, vol. 179, p. 90 à 112, n° 4137), était, pour

225
PLATEAU CONTINENTAL (OP. DISS. LACHS) 225

reprendre les termes mêmes qui y figurent, un « premier essai de codifica-
tion progressive » (préambule, 4° al.) dans ce domaine, Son article 20
autorisait cependant les réserves à toutes les dispositions de fond. Après
plus de trente-huit ans, quatorze Etats seulement y sont parties — avec
six réserves et deux déclarations. Malgré tout, la Cour actuelle a tenu
compte de la pratique fondée, notamment, sur les dispositions de cette
convention (art. 1 et 5), bien que les parties à l’affaire ne fussent pas parties
à la convention (affaire Nottebohm, deuxième phase, arrêt, C.I.J. Recueil
1955, p. 22-23). La commission de conciliation Italie/Etats-Unis l’a
également prise en considération (affaire Merigé [I.L.R., 22 (1955),
p. 450] et affaire Flegenheimer [I.L.R., 25 (1958-1), p. 149)).

Un exemple supplémentaire est fourni par l’article 20 de la convention
des Nations Unies sur l'élimination de toutes les formes de discrimination
raciale, adoptée par l’Assemblée générale le 21 décembre 1965: le nouveau
critère introduit dans cette disposition, qui concerne l’incompatibilité des
réserves avec l’objet et le but de la convention, n’a pas d’incidence sur le
principe lui-même.

Pour résumer les observations qui précèdent: si l’on considère la façon
dont la Convention dans son ensemble a été élaborée, l’intention mani-
feste de ses auteurs de la voir universellement adoptée, la structure et la
signification sans équivoque du paragraphe 2 de l’article 6 dans son en-
semble, la genèse de la règle de l’équidistance, et le fait que cette règle a
été consacrée dans quatre dispositions des trois conventions signées a
Genève en 1958, je crois qu’il est difficile de conclure qu’elle a été proposée
par la Commission du droit international à titre expérimental ou de
manière improvisée et contingente et que la conférence de Genève l’a
adoptée dans cet esprit. Rien non plus — pas même l’article 12 — n’inter-
dit à la règle de l’équidistance de devenir une règle de droit général ni ne
fait obstacle à ce processus. Par ailleurs, on ne connaît pas d’autres fac-
teurs qui aient pu avoir cet effet.

M

On reconnait généralement que les dispositions d’instruments inter-
nationaux peuvent acquérir le statut de règles générales du droit inter-
national. Même des traités non ratifiés peuvent constituer le point de
départ d’une pratique juridique. A plus forte raison des traités liant un
grand nombre d’Etats sont-ils capables de produire cet effet, phénomène
qui n'est pas inconnu dans les relations internationales.

Je me propose donc maintenant de déterminer s’il y a eu effectivement
transformation des dispositions du paragraphe 2 de l’article 6 de la Con-
vention de Genève sur le plateau continental, notamment de la règle de
l’équidistance, en droit généralement accepté. Pour cela, il est nécessaire
de procéder à une analyse de la pratique des Etats, du facteur temps, et de
ce qui est traditionnellement considéré comme constituant l’opinio juris.

226
PLATEAU CONTINENTAL (OP. DISS. LACHS) 226

Dix ans se sont écoulés depuis la signature de la Convention sur le
plateau continental et 39 Etats y sont aujourd’hui parties.

Le retard avec lequel se produisent la ratification des traités multi-
latéraux et l’adhésion à ces traités est un phénomène bien connu dans la
pratique contemporaine en la matiére. (Selon une étude récente entreprise
par l'Institut de formation et de recherche des Nations Unies, sur les
179 traités multilatéraux à l’égard desquels le Secrétaire général de
l'Organisation des Nations Unies exerce les fonctions de dépositaire,
55 n’ont reçu en moyenne que 27% des acceptations possibles.) Bien
entendu, ce retard s'explique dans de nombreux cas par des raisons de
fond. Cependant, l'expérience montre qu'il est dû le plus souvent à des
facteurs étrangers au contenu et à l’objectif de l'instrument intéressé. Il est
fréquemment attribuable à la lenteur et à la complication inhérentes aux
procédures constitutionnelles, à la nécessité de consultations et d’une
coordination interministérielles (le défaut de ratification n'empêche toute-
fois pas les Etats d'appliquer les dispositions de ces conventions). Souvent
aussi, le retard vient de ce que les Etats n’éprouvent pas de sentiment
d'urgence, ou d'intérêt immédiat pour les problèmes qui font l’objet du
traité, aussi longtemps que d’autres questions importantes retiennent leur
attention. On peut établir, à cet égard, une comparaison entre la con-
vention sur les relations diplomatiques (signée à Vienne le 24 avril 1961)
et la convention sur la haute mer (signée à Genève le 29 avril 1958), qui
sont par excellence des instruments de codification du droit existant. Or
la première convention a, en l'espace de sept ans environ, reçu 77 ratifi-
cations, adhésions ou notifications de succession, tandis qu’au bout de dix
ans, 42 Etats seulement sont devenus parties à la deuxième. La raison
paraît évidente: c'est que la convention sur les relations diplomatiques
présente pour tout Etat un intérêt direct et quotidien. Il a fallu dix ans
pour qu'un instrument codifiant le droit existant, la convention pour la
prévention et la répression du crime de génocide (adoptée par l’Assemblée
générale des Nations Unies le 9 décembre 1948), obtienne 59 ratifications
et adhésions, et à la fin de 1967 — soit vingt ans après son adoption —
71 Etats y étaient devenus parties.

Les délais prolongés qui interviennent ainsi dans la ratification, de
même que leurs causes, qui ne sont pas liées au contenu des instruments
intéressés, sont des facteurs dont il y a lieu de tenir dûment compte.

Si je me suis étendu peut-être un peu trop longuement sur ce point,
c'est à cause de sa pertinence pour la question dont la Cour est saisie, En
effet, il en découle que le nombre des ratifications et adhésions ne saurait
en soi être considéré comme probant en ce qui concerne l'acceptation
générale d’un instrument donné.

Dans le cas de la Convention sur le plateau continental, d’autres
éléments sont en cause auxquels il convient d'accorder tout leur poids. En
particulier, 31 Etats sont nés pendant la période qui a séparé la signature
de cette convention (28 juin 1958) et son entrée en vigueur (10 juin 1964),
tandis que 13 autres nations ont depuis lors accédé à l’indépendance. Le

227

 
PLATEAU CONTINENTAL (OP. DISS. LACHS) 227

temps que ces 44 Etats ont eu à leur disposition pour accomplir les
formalités leur permettant de devenir parties à la Convention a donc été
assez limité et même, dans certains cas, très limité. Compte tenu des
problèmes importants et urgents auxquels chacun d’eux a eu à faire face,
il n’est pas surprenant que beaucoup de ces Etats aient estimé qu’il ne
s'agissait pas d’une question prioritaire. Néanmoins, 9 d’entre eux ont
adhéré à la Convention. Par ailleurs, sur le nombre total d’Etats existants,
26 sont dépourvus d’accès à la mer et ne peuvent donc être considérés
comme ayant un intérêt spécial et immédiat à adhérer rapidement à la
Convention (5 d’entre eux seulement l’ont fait).

Enfin, il y a lieu de noter qu'environ 70 Etats se livrent actuellement à
l'exploration et à l’exploitation de zones de plateau continental.

C'est l’analyse qu'on vient de faire qui importe et non une comparaison
pure et simple entre le nombre total d'Etats existants et le nombre de
parties à la Convention. Cette analyse montre qu’en fait, le nombre des
parties à la Convention sur le plateau continental est remarquablement
élevé, si l’on considère qu’il inclut la majorité des Etats qui se livrent
activement à l’exploration de plateaux continentaux.

Il y a également lieu de noter que, si le nombre des parties est de 39,
46 Etats ont fait un premier pas vers l’acceptation de la Convention en la
signant; la moitié l'ont ratifiée. Au chiffre de 39, il faut donc ajouter
23 Etats qui, en signant la Convention, ont acquis au regard de celle-ci
un statut provisoire, chacun d'eux devant «s’abstenir d’actes qui pri-
veraient [le] traité de son objet et de son but» ... «tant qu'il n’a pas
manifesté son intention de ne pas devenir partie au traité » (art. 15 a) du
projet d’articles sur le droit des traités établi par la Commission du droit
international, tel qu’il a été modifié et adopté par la commission plé-
nière de la conférence sur le droit des traités: doc. des Nations Unies
A/CONF.39/C.1/L.370/Add. 4, p. 7).

Ce calcul mathématique, si important qu’il soit déjà en lui-même, doit
être complété par une analyse spectrale, pour ainsi dire, de la représenta-
tivité des Etats parties à la Convention.

Dans le monde d’aujourd’hui, en effet, il faut tenir compte d’un facteur
essentiel dans la formation d’une nouvelle règle de droit international
général, à savoir le fait que des Etats ayant des systèmes politiques, écono-
miques et juridiques différents, des Etats de tous les continents, partici-
pent à ce processus. Le temps est révolu où une règle générale de droit
international pouvait être établie par la volonté d’un seul ou de quelques-
uns, ou encore — comme on l’a prétendu à un moment donné — par le
consensus des seuls Etats d'Europe.

Cette évolution s’est en gros reflétée dans la participation à la con-
férence de Genève sur le droit de la mer; de même l’observe-t-on au-
jourd’hui dans la composition du groupe d'Etats parties à la Convention
sur le plateau continental. Ce groupe compte en effet des Etats de tous les
continents, ayant des systèmes politiques divers, des Etats aussi bien nou-
veaux qu’anciensreprésentant les principaux systèmes juridiques du monde.

228
PLATEAU CONTINENTAL (OP. DISS. LACHS) 228

On peut donc dire que, du point de vue du nombre comme du point de
vue de la représentativité, la participation à la Convention offre une base
solide pour la formation d’une règle de droit générale. C’est sur cette
base que la pratique a continué à se développer:

a) Un très grand nombre d’Etats, tant parties que non parties à la
Convention (en dehors des Parties aux présentes affaires), ont conclu des
accords de délimitation de leur plateau continental, Plusieurs de ces
accords contiennent une référence expresse à la Convention de Genève
(«eu égard a...», «tenant compte de...», «conformément à la Conven-
tion de Genève sur le plateau continental », « vu l’article 6 de la Convention
de Genève sur le plateau continental» ou «conformément aux principes
énoncés dans la Convention de Genève de 1958 sur le plateau continental,
et notamment dans son article 6»). Six autres accords au moins (en-
registrés auprès de l'Organisation des Nations Unies) ont pris pour base
la ligne d’équidistance ou la ligne médiane, sans toutefois faire expressé-
ment référence à la Convention. (Textes dans le doc. des Nations Unies
A/AC.135,11 et son Add. 1.)

b) Un grand nombre d’Etats (tant parties que non parties à la Con-
vention) ont adopté une législation spéciale concernant leur plateau con-
tinental, ou fait figurer des dispositions à ce sujet dans d’autres instru-
ments. Certains d’entre eux ont édicté des textes délimitant unilatérale-
ment leur plateau continental suivant la règle de l’équidistance. Quinze
Etats se sont référés expressément à la Convention de 1958, soit qu'ils
l'aient invoquée dans un préambule ou dans certains articles, soit qu’ils
aient utilisé des définitions tirées de la Convention (moyennant parfois
de légères modifications). Par exemple, il est question dans un instrument
des « lois et [des] dispositions des traités et des accords internationaux »,
des «lois ou [des] traités et accords internationaux ratifiés » (Guatemala),
et un autre accepte la ligne médiane comme limite définitive (Norvège).
Un autre Etat (U.R.S.S.) reproduit mutatis mutandis le texte complet
de l’article 6 de la Convention et trois Etats (Finlande, Danemark et
Malaisie) mentionnent expressément cet article. Un autre encore fait
mention d’une «pratique internationale établie consacrée par le droit
des gens» (Philippines) (textes: doc. des Nations Unies A/AC.135/11 et
Add. 1).

e} Dans certains cas, l'adoption unilatérale de la règle de l’équidistance
a influé directement sur sa reconnaissance par d’autres Etats. Pour n’en
donner qu’un exemple: en Australie, la loi fédérale de 1967 sur le pétrole
(terres submergées), qui définit les zones limitrophes (par. 5) et leur déli-
mitation (seconde annexe), se fonde sur l'application de la règle de l’équi-
distance. Pour effectuer cette délimitation, on semble en effet être parti
du principe qu’un Etat voisin ne pouvait rien revendiquer au-delà de la
ligne d'équidistance.

Tout ce qui précède porte à conclure que les principes et règles consa-
crés par la Convention, et tout particulièrement la règle de l’équidistance,

229
PLATEAU CONTINENTAL (OP. DISS. LACHS) 229

ont été acceptés non seulement par les Etats qui sont parties a la Con-
vention sur le plateau continental mais aussi par ceux qui ont ultérieure-
ment suivi cette règle dans des accords ou dans leur législation, ou qui y
ont acquiescé lorsqu'ils se sont trouvés placés devant des actes législatifs
d’autres Etats dont les effets les concernaient. On peut y voir la preuve
d’une pratique assez répandue pour satisfaire aux critères d’une règle
générale de droit.

En effet, pour devenir obligatoire, une règle ou un principe de droit
international n’a pas besoin d’être sanctionné par une acceptation uni-
verselle. Cela ressort de plusieurs déclarations de la Cour, qui a employé
des expressions comme: «généralement adoptée par la pratique des
Etats » (affaire des Pécheries, arrêt, C.I.J. Recueil 1951, p. 128). Les Etats
n’ont pas tous, comme je l’ai indiqué plus haut dans un contexte différent,
Poccasion ni la possibilité d’appliquer une règle donnée. L'élément d’ap-
préciation déterminant doit être le comportement d’un grand nombre
d'Etats, éventuellement de la majorité des Etats, en tout cas de la grande
majorité des Etats intéressés.

Cet élément d'appréciation ne peut donc avoir et n’a aucun caractère
absolu: il est, par sa nature même, relatif. Ii met en jeu des critères comme
la fréquence, la continuité et l’uniformité. Or, les règles virtuelles ne se
prêtent pas toutes à une vérification selon tous ces critères. La fréquence
ne peut être invoquée que dans des situations où il est possible d'appliquer
à maintes reprises et successivement la même règle. Ce n'est pas le cas
pour la délimitation, qui est un acte unique. En outre, comme elle produit
des effets durables, elle suppose invariablement l'intention de satisfaire
au critère de continuité.

Pour ce qui est de l’uniformité, «il n’y a pas lieu d’attacher trop d’im-
portance» à «quelques incertitudes ou contradictions apparentes ou
réelles » (affaire des Pécheries, arrêt, C.I.J. Recueil 1951, p. 138).

Par ailleurs, une règle générale qui ne relève pas du jus cogens ne sau-
rait empêcher certains Etats d’adopter une attitude qui s’écarte de ladite
règle. Ces Etats se sont parfois opposés à la règle dès le début — et
ils peuvent donner, unilatéralement ou en accord avec d’autres Etats,
des solutions différentes au problème en jeu. Le paragraphe 2 de l’article 6
de la Convention sur le plateau continental, en vertu des exceptions
prévues dans la disposition elle-même, ouvre en fait la voie à des déroga-
tions occasionnelles à la règle de l’équidistance chaque fois qu’il existe
des circonstances spéciales. Ainsi, le fait que certains Etats, comme on
l’a fait observer au cours de la procédure, aient promulgué des lois spé-
ciales ou conclu des accords qui s’écartent de la règle de l’équidistance et
de la pratique confirmant cette règle représente simplement une déroga-
tion autorisée et ne saurait être considéré comme ayant perturbé le pro-
cessus de formation d’une règle générale de droit sur la délimitation.

230
PLATEAU CONTINENTAL (OP. DISS. LACHS) 230

En ce qui concerne le facteur temps, on a souvent, dans le passé,
associé la formation du droit par l'effet de la pratique des Etats à l’écoule-
ment d’une longue période de temps. Il n'est pas douteux que, dans cer-
tains cas, cela peut se justifier.

Toutefois, l'accélération considérable des transformations sociales et
économiques, s’ajoutant à celle du progrès scientifique et technique,
place le droit devant un véritable défi — défi qu’il devra relever, sous
peine d’accentuer encore son retard sur les événements.

J'en donnerai un exemple concret: les premiers engins envoyés dans
l'espace extra-atmosphérique ont traversé l’espace aérien des Etats et ont
survolé ceux-ci dans l’espace extra-atmosphérique; néanmoins, les Etats
qui ont procédé au lancement n’ont demandé aucune autorisation, et les
autres Etats n’ont émis aucune protestation. C’est ainsi que la liberté
de circulation jusqu’à l’espace extra-atmosphérique et dans cet espace a
été établie et reconnue comme étant le droit en un laps de temps remar-
quablement bref. Des faits nouveaux de ce genre influent actuellement,
ou pourraient influer, sur d’autres branches du droit international.

Vu la nécessité d'éviter entre les Etats les contestations sérieuses,
risquant de conduire à des litiges, on ne pouvait tenir très longtemps à
l'écart du domaine juridique le nouveau chapitre des activités humaines
concernant le plateau continental.

Ainsi, sous la pression des événements, une nouvelle institution a vu
le jour. Selon les normes traditionnelles, son évolution a sans doute été
rapide. Mais en droit, la dimension temporelle, relative par nature, doit
être en rapport avec le rythme des événements qui appellent une régle-
mentation juridique, et c'est en fonction de ceux-ci qu’il faut agir. Par
conséquent, le fait que le droit du plateau continental se soit créé et
développé en aussi peu de temps ne doit pas empêcher d’en reconnaître
les principes et les règles, notamment la règle de l’équidistance, comme
faisant partie du droit général.

Peut-on dire que la pratique que j'ai résumée ci-dessus a été acceptée
comme étant le droit, compte tenu de l'élément subjectif requis? Le pro-
cessus qui aboutit à un tel effet est nécessairement complexe. Il y a, dans
l'activité des Etats et le droit international, certains domaines qui par
leur nature même n'engendrent que très difficilement un droit général,
tandis qu'il en est d’autres, anciens et nouveaux, où cela est plus facile.
En ce qui concerne le droit du plateau continental, certains Etats ont
probablement accepté au début les règles en cause, comme cela se passe
généralement, parce qu'ils les trouvaient commodes et utiles et qu’elles
constituaient la meilleure solution possible des problèmes qui se posaient.
D'autres étaient peut-être convaincus que l'instrument élaboré dans le
cadre de l'Organisation des Nations Unies était censé devenir, et devien-

231

 
PLATEAU CONTINENTAL (OP. DISS. LACHS) 231

drait en temps utile, le droit général (l'élément téléologique est loin
d’être sans importance dans la formation du droit). De nombreux Etats
ont suivi cet exemple, convaincus que c'était là le droit.

On constate donc qu'aux étapes successives de la création de la règle,
les mobiles qui ont poussé les Etats à l’accepter ont varié d'un cas à
l’autre. Jl ne pouvait en être autrement. De toute façon postuler que tous
les Etats, même ceux qui donnent le départ d’une pratique quelconque,
sont convaincus d’agir en vertu d’une obligation juridique, c’est recourir
à la fiction — et c’est en fait nier la possibilité de créer de telles règles.
Car le départ peut être donné par des actes volontaires et unilatéraux,
reposant sur le ferme espoir de voir ces actes acceptés ou imités; ou bien
le point de départ peut être un traité auquel les Etats adhèrent de plus
en plus nombreux et qui suscite une acceptation unilatérale. Ce n'est
qu’à un stade ultérieur que, sous l'effet conjugué d’actions isolées ou
concertées, de réactions et d’interactions dans le domaine en cause,
c'est-à-dire par le jeu de cette réciprocité si fondamentale dans les rela-
tions juridiques internationales, se produit la réaction en chaîne aboutis-
sant à un consensus international.

Vu la complexité de ce processus de formation et la multiplicité des
mobiles possibles à ses différentes étapes, il serait excessif d’exiger la
preuve que tout Etat qui a appliqué une règle donnée l’a fait parce qu'il
avait conscience d’une obligation de le faire. Ce qu’on peut exiger, c’est
que la partie qui dit invoquer une règle générale prouve que cette règle
ressortit à une pratique générale acceptée comme étant le droit par les
Etats en question. On ne peut ni ne doit exiger de preuve supplémentaire
ou plus formelle que celle-là.

En somme, la pratique générale des Etats devrait être reconnue comme
un commencement de preuve de ce que la règle est acceptée comme étant
le droit. Cette preuve peut naturellement être contestée sur le plan de la
pratique elle-même, si celle-ci comporte beaucoup «d’incertitude et de
contradictions » (affaire du Droit d’asile, arrêt, C.I.J. Recueil 1950, p. 277),
et sur le plan de l’opinio juris en ce qui concerne «les Etats en question »
ou les parties à l’affaire.

Il faut, lorsqu'on aborde ce problème, tenir compte de la diversité de
l’activité des Etats, qui se manifeste aujourd’hui de nombreuses façons
sous forme d'actes unilatéraux ou d'instruments internationaux ou en-
core dans les décisions d'organisations internationales, ainsi que de la
multiplicité et de l’interdépendance de ces processus.

Etant donné l’activité sans cesse croissante des Etats dans la sphère
des relations internationales, certaines régles de conduite commencent
à être acceptées avant même d’avoir atteint le degré de précision qui est
normalement nécessaire à une règle de droit. Si leur force obligatoire est
contestée, les tribunaux faisant appel à la notion traditionnelle de certi-
tude risquent d'appliquer à ces règles des critères de perfection et de
clarté auxquels il leur sera impossible de répondre. L’autre solution con-
sisterait à se rabattre sur quelque principe général et peut-être difficile à

232
PLATEAU CONTINENTAL (OP. DISS. LACHS) 232

cerner, ce qui ne serait pas toujours propice au renforcement de l'édifice
du droit international, si important dans les relations internationales
actuelles. Il faut évidemment éviter de pétrifier les règles avant qu'elles
aient atteint le stade de maturité nécessaire et de mettre en danger, ce
faisant, la stabilité du droit et la confiance dont il jouit. Sans vouloir
faire œuvre de législateur, il pourrait cependant être indiqué d’appliquer
des critères plus souples qui, comme le contenu du droit lui-même,
seraient adaptés à l’évolution des circonstances. De la sorte, la Cour
prendrait acte de l'existence d’une nouvelle règle, une fois que la pratique
générale des Etats serait passée du domaine de l’action fortuite et dis-
crétionnaire à celui du droit.

En l'espèce, la situation ne laisse guère de place au doute. Les accords
conclus par les Etats en matière de délimitation du plateau continental
témoignent à l’évidence de leur volonté d'accepter les règles de la Con-
vention «comme étant le droit » et découlent d'ailleurs logiquement des
dispositions du paragraphe 2 de l’article 6. Quant aux actes unilatéraux,
ils prouvent eux aussi, du fait qu'ils se réfèrent à la Convention ou en
reprennent les termes mêmes, que leurs auteurs ont reconnu les disposi-
tions de la Convention. D'autres Etats ont fait de même par acquiesce-
ment.

L'analyse qui précède conduit à la conclusion que les dispositions du
paragraphe 2 de l’article 6 de la Convention de Genève sur le plateau
continental, et notamment la règle de l'équidistance, ont acquis le statut
nettement identifiable de droit général. Cela peut être contesté dans tel
ou tel cas particulier par un Etat qui niera que cette régle lui soit oppo-
sable. I] s'agira alors bien entendu d'une question de preuve.

IV

J'en viens maintenant à la question principale, relative au droit ap-
plicable aux présentes affaires. La République fédérale est-elle liée par le
paragraphe 2 de l'article 6 de la Convention de Genève?

La République fédérale d'Allemagne a signé la Convention sur le
plateau continental le 30 octobre 1958. Ce fait, comme je l’ai indiqué
plus haut, ne saurait être sans influence sur les relations entre cet Etat et
la Convention.

Certes, il n'implique pas l'obligation de ratifier la Convention et ne
suffit pas en soi à obliger la République fédérale à se conformer à ses
dispositions. Toutefois, il implique assurément un lien entre l’Etat en
question et le traité auquel cet Etat n'est pas encore partie.

La Cour l'a dit de manière parfaitement claire lorsqu'elle a déclaré
que, «sans entrer dans l'examen de la portée juridique de la signature des
conventions internationales, portée essentiellement variable, suivant les
cas, la Cour estime que la signature constitue la première étape dans la
participation à Ja convention »; elle a poursuivi: « I] est évident que sans

233

 
PLATEAU CONTINENTAL (OP, DISS. LACHS) 233

la ratification, la signature ne rend pas l’Etat signataire partie à la con-
vention; elle établit néanmoins au profit de cet Etat un statut provisoire »
(Réserves à la convention pour la prévention et la répression du crime de
génocide, avis consultatif, C.J. Recueil 1951, p. 28). La Cour a donc
reconnu, dans l’affaire dont elle s’occupait alors, certains droits que «la
signature confère aux signataires ». Il en découle aussi, évidemment, cer-
taines obligations.

Or la République fédérale n’a fait à aucun moment de déclaration qui
puisse être interprétée comme une répudiation de la Convention ou
comme l'abandon de son intention de la ratifier. Ce point a encore été
mis en lumière au cours de la procédure devant la Cour, lorsqu'il a été
déclaré que la République fédérale n’avait « pas encore » ratifié la Con-
vention (audience du 23 octobre 1968).

Il n’est pas nécessaire d’insister sur ce qui est évident. Tant que cette
ratification n’a pas eu lieu, la République fédérale ne peut être considérée
comme une partie à la Convention. I] se peut en effet que le gouvernement
ait changé d’avis, comme cela arrive aux gouvernements, ou que le parle-
ment refuse en fin de compte la ratification. Toutefois, l’acte de signature
doit être examiné dans le contexte d’autres actes volontaires et positifs
accomplis par la République fédérale dans ce domaine.

Le 22 janvier 1964, le Gouvernement fédéral a publié une proclamation
où il était déclaré notamment:

«Le Gouvernement fédéral soumettra prochainement aux corps
législatifs un projet de loi d'adhésion à cette convention afin de
créer la base constitutionnelle de ratification par la République
fédérale d'Allemagne; »

et plus loin:

« Afin d’éliminer les incertitudes d'ordre juridique qui pourraient
surgir dans la situation actuelle, en attendant l'entrée en vigueur de
la Convention de Genève sur le plateau continental et sa ratifica-
tion par la République fédérale d'Allemagne, le Gouvernement
fédéral estime nécessaire de faire dès à présent la déclaration sui-
vante:

1. En raison de l’évolution du droit international général, telle
qu'elle s'exprime dans la pratique récente des Etats et en particulier
dans la signature de la Convention de Genève sur le plateau con-
tinental, le Gouvernement fédéral considère l'exploration et l'exploi-
tation des ressources naturelles du lit de la mer et du sous-sol des
régions sous-marines adjacentes à la côte allemande, mais situées
en dehors de fa mer territoriale allemande, jusqu’à une profondeur
de 200 mètres et — pour autant que la profondeur des eaux sur-
jacentes permet l'exploitation des ressources naturelles — même
au-delà de cette limite, comme un droit souverain exclusif de la
République fédérale d'Allemagne. Dans le cas particulier, la délimi-

234
PLATEAU CONTINENTAL (OP. DISS. LACHS) 234

tation du plateau continental allemand reste soumise a des accords
a conclure avec ces Etats. » Traduction du Greffe. j \

Dans l'exposé des motifs du projet de loi sur le plateau continental du
25 juillet 1964, il est dit en termes clairs que la Convention est l'expression
même d'un changement général d’attitude à l’égard de la question du
plateau continental:

«Pendant longtemps, la possibilité pour les Etats d'acquérir des
droits spéciaux sur les parties du plateau continental situées au large
de leur côte avait été niée tant par la doctrine que dans la pratique
du droit international. Au cours des dernières années, la conception
contraire a fini par l'emporter, savoir que l’extraction et ’appropria-
tion des ressources du sous-sol maritime ne sont pas libres mais sont
réservées aux Etats riverains. Comme expression manifeste de ce
changement l’on peut surtout faire état de la Convention sur le
plateau continental, adoptée le 29 avril 1958 à la conférence de
Genève sur le droit de la mer (et reproduite dans l’Archiv des Vélker-
rechts, vol. 7, 1958-1959, p. 325 et suiv.), qui fut signée par la Ré-
publique fédérale d'Allemagne ainsi que par 45 autres Etats et a été
ratifiée depuis par 21 d'entre eux. D’après l’article 11 de la Conven-
tion, celle-ci entrera en vigueur dès que le prochain instrument de
ratification aura été déposé.

Cela étant, on peut tenir comme établi que, du moins depuis le
20 janvier 1964, date de la proclamation du Gouvernement fédéral
qui est restée incontestée, la République fédérale d'Allemagne
détient des droits souverains en ce qui concerne le plateau continental
allemand, droits dont la teneur coïncide avec celle des droits que la
Convention de Genève a reconnus aux Etats riverains. » ‘Traduction
du Greffe. ] ?

1 «Die Bundesregierung wird den gesetzgebenden Kërperschaften in Kürze den

Entwurf eines Zustimmungsgesetzes zu dieser Konvention vorlegen, um die ver-
fassungsrechtliche Grundlage für die Ratifikation durch die Bundesrepublik
Deutschland zu schaffen. » «Um Rechtsunklarheiten zu beseitigen, die sich in der
gegenwärtigen Situation bis zum Inkrafttreten der Genfer Konvention über den
Festlandsockel und bis zu ihrer Ratifikation durch die Bundesrepublik Deutschland
ergeben kénnten, halt es die Bundesregierung fiir erforderlich, schon jetzt folgendes
festzustellen:
1. Die Bundesregierung sieht auf Grund der Entwicklung des aligemeinen Vôlker-
rechts, wie es in der neueren Staatenpraxis und insbesondere in der Unterzeichnung
der Genfer Konvention tiber den Festlandsockel zum Ausdruck kommt, die Erfor-
schung und Ausbeutung der Naturschätze des Meeresgrundes und des Meeresunter-
grundes der an die deutschen Meereskiisten grenzenden Unterwasserzone ausserhalb
des deutschen Küstenmeeres bis zu einer Tiefe von 200 m und — soweit die Tiefe des
Dariiber befindlichen Wassers die Ausbeutung der Naturschätze gestattet — auch
hieriiber hinaus als ein ausschliessliches Hoheitsrecht der Bundesrepublik Deutsch-
land an. Im einzeinen bleibt die Abgrenzung des deutschen Festlandsockels gegeniiber
dem Festlandsockel auswärtiger Staaten Vereinbarungen mit diesen Staaten vor-
behalten.» (Bundesgesetzblait, Teil II, Nr. 5, 6 February 1964.)

2 «Lange Zeit hindurch war in der volkerrechtlichen Lehre und Praxis die Még-

235
PLATEAU CONTINENTAL (OP. DISS. LACHS) 235

La proclamation du Gouvernement fédéral du 22 janvier 1964 fait donc
état de «l’évolution du droit international général telle qu’elle s'exprime
dans la pratique récente des Etats et en particulier dans la signature de la
Convention de Genève sur le plateau continental ». Une opinion est ainsi
exprimée sur le caractère et la portée du droit sur le plateau continental.
Elle constitue en fait un jugement de valeur sur l’était du droit en la
matière. On laisse même nettement entendre que la simple signature de
cette convention, à une époque où elle n’était pas encore entrée en vigueur,
montrait que celle-ci traduisait le droit international général. La Répu-
blique fédérale a considéré sa propre signature comme un élément cons-
titutif de cette preuve, en y attachant donc beaucoup plus d'importance
qu’on n'en attache normalement à la signature d'instruments soumis à
ratification. Si les mots ont un sens, on ne peut interpréter ceux-là que
comme la reconnaissance par la République fédérale du fait que la Con-
vention de Genève était expression du droit international général. La
République fédérale a cité expressément la pratique des Etats. Elle esti-
mait donc que cette pratique, qui, à la date de la proclamation, s’étendait
sur une période de plus de cinq ans, était adéquate et suffisamment uni-
forme pour pouvoir être considérée comme apportant la preuve de l’état
du droit international général car, si elle avait comporté des variations
ou si elle avait été inadéquate, la République fédérale n’aurait pu en tirer
cette conclusion quant à l’état définitif du droit. Le Gouvernement fédéral
a aussi établi un lien entre la pratique et la Convention de Genève. Les
événements postérieurs au 22 janvier 1964 ne sauraient en aucun cas
être considérés comme affaiblissant une déclaration officielle de cette
sorte; en réalité, ils n’ont fait que la renforcer. En effet, la Convention
de Genève est devenue le droit et la pratique ultérieure est encore venue
la corroborer.

La proclamation est donc tout aussi obligatoire aujourd'hui pour la
République fédérale qu'elle l’était à l'époque où elle a été faite. Il n’est
pas possible de rétracter un jugement de valeur de caractère aussi défini-

lichkeit des Erwerbs von Sonderrechten einzelner Staaten an den ihrer Küste vor-
gelagerten Teilen des Festlandsockels verneint worden. In den letzten Jahren setzte
sich die gegenteilige Auffassung durch, dass die Gewinnung und Aneignung der
Schätze des Meeresuntergrundes nicht frei, vielmehr den Kiistenstaaten vorbehalten
seien. Als sichtbarer Ausdruck dieser Wandlung kann namentlich die auf der Genfer
Seerechtskonferenz zustande gekommene Konvention über den Festlandsockel vom
29. April 1958 (abgedruckt in Archiv des Vélkerrechts Bd. 7 [1958/59] S. 325 ff.)
gewertet werden, die neben 45 anderen Staaten auch von der Bundesrepublik
Deutschland unterzeichnet und in der Zwischenzeit von 21 dieser Staaten ratifiziert
worden ist. Nach ihrem Artikel 11 wird diese Konvention bereits mit der Hinterlegung
der nächsten Ratifikationsurkunde in Kraft treten.

Es kann angesichts dessen davon ausgegangen werden, dass der Bundesrepublik
spätestens seit der ohne Widerspruch gebliebenen Proklamation der Bundesregierung
vom 20. Januar 1964 im Bereich des deutschen Festlandsockels Hoheitsrechte
zustehen, die sich inhaltlich mit den in der Genfer Konvention zugunsten der
Küstenstaaten festgelegten Rechten decken » (Verhandlungen des deutschen Bundes-
tages, 1964, Vol. 91, Drucksache 1V/2341.)

236

 
PLATEAU CONTINENTAL (OP. DISS. LACHS} 236

tif. Aussi convient-il de la considérer comme l'expression sans équivoque
d’une opinio juris, avec toutes les conséquences qui en découlent. En
vérité, si l’on peut prétendre que l'opinio juris de certains autres Etats
est douteuse ou n’est pas entièrement prouvée, ce n'est certainement pas
le cas de la République fédérale. 11 s’agit là d'un point décisif pour les
présentes affaires.

Quant à l'exposé des motifs du projet de loi sur le plateau continental,
il se fonde sur la Convention de Genève et sur la proclamation du Gou-
vernement fédéral en date du 20 janvier 1964, et déclare: « Les dispositions
prévues dans le présent projet sont destinées à compléter, sur le plan du
droit interne, les effets de la proclamation dans le domaine du droit inter-
national.» (Verhandlungen des deutschen Bundestages, 1964, vol. 91,
Drucksache TV'2341.) Il se réfère à la Convention dans son ensemble,
sans faire d'exception ni de réserve. La grande force probante qui s’at-
tache à des documents de cette nature est assurément incontestable.
Dans une autre affaire (affaire des Pécheries, arrêt, C.J. Recueil 1951,
p. 135), la Cour a considéré un certain nombre d’exposés des motifs
comme « décisifs ».

Il est évident que les intentions, le comportement et la politique des
Etats peuvent changer, mais la valeur et le crédit des déclarations faites
par les gouvernements seraient sérieusement ébranlés si l’on méconnais-
sait des jugements de valeur d’une telle importance ou si l’on considérait
qu'ils ne lient pas les gouvernements qui les ont émis. En effet, pour
reprendre les termes employés par la Cour dans d’autres circonstances:
«On ne saurait interpréter un tel langage que comme l'expression ré-
fléchie d’une conception juridique...» (affaire des Pécheries, arrêt,
CIS. Recueil 1951, p. 136).

On a fait valoir que les deux déclarations officielles ne citaient pas
expressément l’article 6. Cela est vrai; mais elles ne l'ont pas exclu non
plus. La Convention dans son ensemble y est mentionnée et cela com-
prend à n’en pas douter l’article 6. Et le fait d’avoir repris le texte même
de la première partie du paragraphe 2 de l’article 6 ne saurait s’inter-
préter comme excluant le reste de cette disposition. Seule une exclusion
expresse des autres parties de ce paragraphe aurait pu avoir l'effet allégué
par le Gouvernement fédéral. Les doutes auxquels ce raisonnement
pourrait donner lieu devraient être dissipés par le passage de la proclama-
tion où il est dit expressément: « Le Gouvernement fédéral soumettra
prochainement au corps législatif un projet de loi d'adhésion à cette
convention. » Il n'est fait aucune allusion à des objections que la Répu-
blique fédérale pourrait élever contre telle ou telle disposition de la
Convention notamment le paragraphe 2 de l'article 6 — alors que
c'étaient à n’en pas douter le moment et le lieu de les formuler. Il n'y a
même pas Ja moindre indication donnant à penser que des réserves à ce
paragraphe, de quelque portée ou nature que ce soit, aient jamais été
envisagées. Si l'accord entre les parties a été mentionné c'est, comme la
République fédérale l’a elle-même indiqué (ut infra), parce que le para-

 

237
PLATEAU CONTINENTAL (OP. DISS. LACHS) 237

graphe en question en fait mention «en premier lieu ». Ce point de vue
est confirmé par la reconnaissance de l’article 6 que fait également res-
sortir le procès-verbal commun des délégations allemande et néerlandaise
en date du 4 août 1964 (mémoire, ann. 4). Ce texte aussi mentionne ex-
pressément la délimitation du plateau continental effectuée «d’un com-
mun accord», mais cela s'explique par le fait que les négociations par
voie d’accord constituaient évidemment l’objectif de la conférence en-
visagée à l’époque par le Gouvernement fédéral et n'implique en aucune
manière le rejet des autres éléments du paragraphe 2 de l’article 6.

Le Gouvernement de la République fédérale lui-même a confirmé ce
point:

«A l’époque, la République fédérale pouvait encore espérer par-
venir à un accord amiable avec ses voisins sur la délimitation sur
une base équitable du plateau continental situé devant son littoral,
d’autant que l’article 6 renvoie expressément les parties, en premier
lieu, à une solution négociée » (réplique, par. 27).

La réplique poursuit:

«l'insistance mise à déclarer que la ligne d’équidistance est la seule
règle valable pour la délimitation du plateau continental et P'impor-
tance accordée, à cet effet, par le Royaume du Danemark et le
Royaume des Pays-Bas à l’article 6, paragraphe 2, de la Convention
lors des négociations engagées sur l'initiative de la République fédé-
rale d'Allemagne ... ont déterminé le Gouvernement de la Ré-
publique fédérale à remettre en question l'opportunité de ratifier
la Convention sur le plateau continental aussi longtemps que l’inter-
prétation de l’article 6, paragraphe 2, demeurerait douteuse »
(ibid.).

La République fédérale nie cependant avoir jamais reconnu le paragra-
phe 2 de l’article 6 (réplique, par. 28).

Ces affirmations appellent quelques commentaires. En effet, refuser de
reconnaitre une certaine disposition et s’élever contre une interprétation
particulière qui en est donnée sont des attitudes qui s’excluent récipro-
quement. On conteste une interprétation en faisant valoir une conception
opposée, mais défendre cette conception équivaut en fait a défendre la
disposition elle-même. Ainsi donc, ov bien la République fédérale a,
comme elle le prétend, refusé de reconnaître le paragraphe 2 de l’article 6
de la Convention, hormis son premier élément (encore que ce refus ne
porte aucunement atteinte à la force obligatoire de ses deux déclarations
officielles), ou bien elle devait en avoir une conception qui l'a amenée à
contester une certaine interprétation. Ces deux attitudes ne peuvent être
considérées comme équivalentes car l'interprétation porte nécessairement
sur l’ensemble du paragraphe, qu’il serait absolument inconcevable de
réduire à un élément unique, à savoir la délimitation par voie d’accord.
La différence d'interprétation ne pouvait en fait porter que sur la relation

238
PLATEAU CONTINENTAL (OP. DISS. LACHS) 238

entre la règle et l'exception, entre l’équidistance et les circonstances
spéciales.

En résumé, la fragilité de la thèse selon laquelle l'ensemble du para-
graphe 2 de l’article 6 n'aurait fait l'objet d’aucune reconnaissance est
manifeste. Cette thèse se fonde sur un changement d’attitude concernant
la question de la ratification, changement qui visait précisément à écarter
des déclarations définitives et sans équivoque exprimant cette recon-
naissance. En fait, la République fédérale a manifesté l’intention de
ratifier la Convention lorsqu'elle a publié la proclamation, dans laquelle
elle considérait la Convention ainsi que la pratique des Etats comme l'ex-
pression du «droit international général». Il se peut que le lien entre
cette reconnaissance et la ratification n’ait pas été purement chrono-
logique mais, par exemple, la seconde découlant de la première, ait
constitué un lien de cause à effet, Par la suite, le Gouvernement fédéral
a changé d’avis au sujet de la ratification de la Convention. Mais, étant
donné le caractère inconditionnel de la proclamation et de l’exposé des
motifs, le fait d’avoir ainsi changé d’avis n'empêche pas que la République
fédérale — qu'elle ratifie ou non la Convention — a reconnu le caractère
obligatoire des règles dont il s’agit.

Tout le raisonnement de la République fédérale à ce sujet présente
toutes les apparences d'une construction à posteriori. Il a masqué le
point de droit véritablement en jeu dans les présentes affaires. Ce raison-
nement ne saurait influer sur la reconnaissance de la Convention (et par
conséquent du paragraphe 2 de son article 6) et de la pratique des Etats,
qui s’est manifestée dans les deux déclarations officielles publiées par le
Gouvernement de la République fédérale.

* * *

Ayant ainsi analysé la position prise par la République fédérale, j’arrive
a la conclusion que celle-ci a reconnu aux dispositions de la Convention
sur le plateau continental, et en particulier au paragraphe 2 de son arti-
cle 6, un caractére obligatoire. Les changements intervenus ultérieurement
dans son attitude ne sauraient avoir d’effet juridique, vu la nature des
déclarations sans équivoque qu’elle a faites. En effet on ne peut pas, en
l'occurrence, assimiler Ja situation de la République fédérale à celle d’un
pays qui se serait «toujours [élevé] contre toute tentative» d’appliquer
une règle (affaire des Pécheries, arrêt, C.I.J. Recueil 1951, p. 131) ni à
celle d'un pays ayant «répudié » le traité en cause (affaire du Droit d'asile,
arrêt, C.J. Recueil 1950, p. 278).

ex
Compte tenu de tous ces faits et du droit, le véritable probléme juri-
dique posé à la Cour n'est pas celui de l’effet obligatoire de la règle de
l'équidistance pour la République fédérale, car cet effet est établi, mais
la question de savoir s’il existe des circonstances spéciales justifiant une

239
PLATEAU CONTINENTAL (OP. DISS. LACHS) 239

dérogation à la règle dans les présentes affaires. En fait, malgré tout ce
qu'on a pu avancer en sens contraire, c'est cela qui constitue implicite-
ment le fond de la demande de la République fédérale.

Y a-t-il en fait des circonstances spéciales justifiant une dérogation
à la règle de Péquidistance? Au sens du paragraphe 2 de l’article 6, les
«circonstances spéciales » doivent s'entendre comme une simple exception
à la règle générale. On ne saurait interpréter cette expression que d’une
manière restrictive. La Commission du droit international a donné des
indications en ce sens: « Comme pour les limites des eaux territoriales,
il doit être prévu qu’on peut s’écarter de la règle lorsqu’une configuration
exceptionnelle de la côte ou encore la présence d’iles ou de chenaux
navigables l’exigent » (Rapport de la Commission du droit international,
1953, p. 16, par. 82). (Des opinions analogues et diverses ont été expri-
mées à la conférence de Genève.) On peut aussi être d’avis que la présence
de ressources naturelles doit être prise en ligne de compte.

Ce que l’on appelle «circonstances spéciales » doit pour le moins se
fonder sur des critères solides. Cette expression ne doit pas être susceptible
d’une interprétation vague et arbitraire (conférence des Nations Unies
sur le droit de la mer, Documents officiels, vol. IE, p. 106 et 107; ihid.,
vol. VI, p. 110).

Il ne faut pas non plus qu’on puisse se servir de la notion de « circons-
tances spéciales » pour substituer une autre règle à celle de l’équidistance.
Cette disposition doit donc s’entendre ainsi: une situation spéciale créée
par des «circonstances spéciales» appelle un arrangement spécial,
ad hoc.

En d’autres termes, il faut qu’il y ait une combinaison d'éléments de
fait créant une situation qui, méconnue, entrainerait un préjudice évident
ou des difficultés incontestables. Là encore, l’application de la règle et la
possibilité d’exceptions doivent être envisagées de façon raisonnable.
Or la raison exige que l’on tienne pleinement compte de toutes les réalités
d’une situation, dans ses effets pour toutes les Parties.

Le simple fait que l'application de la règle de l’équidistance ait pour
résultat d'attribuer à la République fédérale une zone de plateau con-
tinental plus petite que celle du Danemark et des Pays-Bas ne crée pas
une situation qualitativement anormale susceptible d’être considérée
comme une «circonstance spéciale». En effet, la zone revenant à la
République fédérale serait néanmoins importante. De plus, si la notion
de «circonstances spéciales » doit être entendue comme impliquant une
référence indirecte à des critères comparatifs, il faut prendre en considéra-
tion une gamme de facteurs beaucoup plus large et notamment la richesse
et le potentiel économique relatifs des Etats intéressés.

Les éléments de preuve produits dans les affaires dont la Cour est
saisie ne suffisent pas à justifier une dérogation à la règle. Il n’a pas été
établi que, du fait de la courbure de la côte de la République fédérale,
l'application de la règle exposerait cette dernière à un préjudice spécial,

240

 
PLATEAU CONTINENTAL (OP. DISS. LACHS) 240

lui imposerait des charges injustifiées ou lui créerait de graves difficultés.
Je ne vois donc pas de raison qui justifie une dérogation à la règle.

*
* *

Pour les motifs que j'ai indiqués, j'estime qu'il n’est pas nécessaire
d'examiner les autres questions soulevées par les trois Parties, ni les
thèses qu'elles ont présentées. En particulier, la question de Peffet com-
biné des délimitations respectivement en cause dans chaque cas ne se pose
pas, chaque délimitation devant être déterminée sur la base de la règle
de l’équidistance.

J'en conclus que la délimitation entre les Parties des zones du plateau
continental de la mer du Nord relevant de chacune d'elles, au-delà des
lignes de délimitation partielle déjà déterminées par voie d’accord, doit
s'effectuer conformément aux dispositions du paragraphe 2 de l'article 6
de la Convention de Genève de 1958 et, en particulier, par application
de la règle de l’équidistance. I] n’y a pas de circonstances spéciales qui
justifient une dérogation à cette règle.

A mon grand regret, je ne peux donc m'associer au raisonnement ni
aux conclusions de l'arrêt.

(Signé) Manfred LACHs.

241

 
